DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to Applicant’s Amendment and Remarks filed on 11 August 2022. 
Claims 1-20 are pending in this application.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1, 8 and 15 (line# refers to claim 1):
Line 5, it recites “the execution time” lacks antecedence basis. It is uncertain if this term intent to refer to “execution time information” as cited in claim 1, line 4. If they are the same, same name should be used (i.e., the execution time information).

Lines 13-14, it recites the phrase “additional, downstream dependent tasks”. However, prior to this phrase at line 13, it recites “one or more tasks”. Thus, it is unclear whether the second recitation of “additional, downstream dependent tasks” is the same or different from the first recitation of “one or more tasks”. (i.e., are these additional, downstream dependent tasks are part of one or more tasks? or just any additional, downstream dependent tasks). For examining purpose, examiner will interpret as any additional, downstream dependent tasks.

As per claims 2-7, 9-14 and 16-20:
	They are method, system and computer program product claims that depend on claims 1, 8 and 15 respectively above. Therefore, they have same deficiencies as claims 1, 8 and 15 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 10, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US Patent. 11,170,307 B1) in view of DI BALSAMO et al. (US Pub. 2011/0154358 A1; hereafter BALSAMO) and further in view of Veith et al. (US. Pub. 2017/0102942 A1) and Gala (US Pub. 2010/0060651 A1).
Ross and Veith were cited in the previous Office Action.

As per claim 1, Ross teaches the invention substantially as claimed including A method, by a processor (Ross, Fig. 9, 902 processor), for providing workflow optimization in a computing environment (Ross, Fig. 1, 100 (as computing environment); Fig.6, 600 (as workflow); Col 5, lines 33-36, the scheduler 118 accesses the DAG (as workflow) 114 and determines an optimal execution order for each of the translated instructions associated with the various vertices in the DAG 114), comprising: 
receiving, by the scheduler, execution time information of the one or more tasks (Ross, Fig. 1, 104 compiler (as scheduler), 108 runtime constraints (as execution time information); Col 3, lines 60- Col 5, line 1, The runtime constraints 108 define various limits for the execution of the predictive model 102 (as include one or more tasks, see Fig. 1, , 132, nodes operators, tensors (operands); Col 5, lines 3-4, machine instructions can be executed), as executed on the processor 106…The runtime constraints 108 may include execution time constraints (as execution time information); Col 21, line 67, receiving one or more runtime constraints); , wherein the execution time is stored in a bookkeeping ledger (Ross, Fig. 4, 124 Complied Binary, 424 Constraint Metadata; Col 13, lines 28-40, The binary packager 418 packages the assembled instructions 426, the constraint metadata 424…into the compiled binary 124…The constraint metadata 424 may indicate the original runtime constraints 108 as well as the constraints for the current set of assembled instructions 426; Col 15, lines 43-44, the compiled binary 124 is stored in the memory 520 of the processor 106 itself [Examiner noted: the binary packager packages constraint metadata into the compiled binary, where it is stored within the memory (as bookkeeping ledger)]);
optimizing, by the scheduler, execution of the workflow containing dependencies between one or more subject nodes and one or more observer nodes by determining a wait time between successive executions of the workflow for the one or more observer nodes based on the execution time information (Ross, Fig. 1, 104 compiler (as scheduler, which including different functionality for optimizing the execution of the workflow, see 120 Optimizer), Fig. 6, 600 (as workflow); Col 4, lines 39-42, generate the DAG 114, which represents all the dependencies between the outputs of nodes and the inputs to other nodes in the predictive model 102; Fig. 6, nodes “a, b, c, d” (as one or more subject nodes); nodes “+, -, *” (as one or more observer nodes, since nodes “+, -, *” are dependent upon the nodes “a, b, c, d”; see specs [0023], “an observer node is dependent upon the subject node”); Col 5, a constraint optimizer 120 (within the compiler, as scheduler) to optimize the scheduled instructions…according to the runtime constraints 108 (as based on the execution time information); Col 7, lines 41-49, This optimal condition is achieved when instructions are ordered such that any delay (i.e., latency) caused by dependencies between instructions is minimized. These dependencies are indicated in the DAG 114. For example, an add instruction depends upon the readiness of the operands of the add instruction. Thus, an ideal ordering of the add instruction is to have it ordered after the instructions that generate output that are used as the operands of the add instruction; Col 8, lines 3-14, simply executing the instructions as fast as possible may create situations where instructions are executed out of the correct order as determined by the instruction placement module 212. For example, an add instruction may have operands that depend on two multiply instructions. However, these instructions execute in parallel. Thus, the add instruction may need to be executed after a delay so that the execution of the multiply instructions are completed and the outputs of the multiply instructions are stored in memory (for access by the add instruction); Col 8, lines 14-20, determine how long to delay various instructions (as determining a wait time (i.e., delay) between successive executions of the workflow for one or more observer nodes (i.e., nodes ““+, -, *”)), the instruction schedule module 214 may determine for each instruction under analysis, how many clock cycles are needed for the execution of other instructions that the instruction under analysis depends upon; also see Fig. 7, 700, throughput optimized, latency optimized, energy optimized, memory optimized); wherein the wait time is indicative of an effective delta time (EDT) representative of a time period necessary to produce output of the one or more tasks while accounting for an in-flight time of the one or more tasks causing successful processing of additional, downstream dependent tasks (Ross, Col 8, lines 6-14, For example, an add instruction may have operands that depend on two multiply instructions. However, these instructions execute in parallel. Thus, the add instruction may need to be executed after a delay so that the execution of the multiply instructions (as one or more tasks) are completed; Col 8, lines 28-31, adds a delay (as wait time) to the execution of the instruction under analysis that is at least a number of clock cycles equal to the difference between the needed clock cycles and the number of clock cycles that transpire (as effective delta time (EDT) representative of a time period necessary to produce output of the one or more tasks); Col 10, lines 20-26, the execution measurement module 312 can determine the total clock cycles for the execution by adding the clock cycles needed for each instruction. As yet another example, the execution measurement module 312 can determine total execution time (as accounting for an in-flight time, i.e., execution time) by counting the total (serial) clock cycles needed to generate an output from a set of inputs; also see Col 9, lines 54-58, modify the scheduled instructions 222 so that a subsequent execution (as additional, downstream dependent tasks, see Fig. 6, (workflow), node “*”) of the scheduled instructions 222 meets or exceeds a set of runtime constraints 208; (as optimizing the workflow by adding the delay and determining the execution time to see if it will meets the runtime constrains (which will causing successful processing of additional, downstream dependent tasks (i.e., meet a set of runtime constraints));

Ross fails to specifically teach receiving submission of one or more tasks of a workflow by a scheduler, and the received execution time information, it is collecting/collected by the scheduler.

However, BALSAMO teaches receiving submission of one or more tasks of a workflow by a scheduler (BALSAMO, [0003] lines 1-6, Workload schedulers schedule job streams (workflows) on local or remote networks of computers. Job scheduling refers to the scheduling of jobs, including either batch jobs, interactive tasks, or any job for which the execution can be scheduled; [0024] lines 1-3, The scheduler component 100 which is a server application, receives, as in prior art, a submission of a workflow for instance through an interface used by an operator), and 
the received execution time information, it is collecting/collected by the scheduler (BALSAMO, [0074] lines 3-5, the estimated job duration (as execution time information) which is usually computed on statistical data collected by the schedulers).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ross with BALSAMO because BALSAMO’s teaching of receiving the workflow and scheduling the tasks/jobs based on the collected estimated job duration would have provided Ross’s system with the advantage and capability to allow the system to easily estimating the execution time needed for the workflow processing in order to determining an optimal execution schedule based on the estimated execution time. 

Ross and BALSAMO fails to specifically teach when optimizing, it is dynamically optimizing execution of a workflow.

However, Veith teaches when optimizing, it is dynamically optimizing execution of a workflow (Veith, Fig. 1, 50 pipelined processing unit (as workflow pipeline); [0010] lines 16-18, a result produced after an odd number of stages may be needed at a first stage of the pipeline (as workflow); [0011] lines 3-9, dynamically introduce a wait stage in the odd-number of pipeline stages. The wait stage effectively makes the pipelined execution resource have an even number of pipeline stages (e.g., four stages), which causes increased latency for calculations in progress, but increases throughput of a larger set of calculations; claim 7, lines 1-3, A method of dynamically optimizing a pipelined processing unit between reduced latency and greater throughput).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ross and BALSAMO with Veith because Veith’s teaching of dynamically optimizing the execution workflow by dynamically adding the wait stage (as wait time) would have provided Ross and BALSAMO’s system with the advantage and capability to allow the application process to increase the throughput of a larger set of calculations which improving the system performance and efficiency.

Ross, BALSAMO and Veith fail to specifically teach when produce the output, it is the one or more subject nodes to produce a number of novel output frames of the one or more tasks which are simultaneously able to be processed by the one or more observer nodes.

However, Gala teaches when produce the output, it is the one or more subject nodes to produce a number of novel output frames of the one or more tasks which are simultaneously able to be processed by the one or more observer nodes (Gala, Fig. 10A;  Fig. 10B, SPU 1 (as subject node), FX 1 (20ms), FX 2 (20ms) that produce the outputs (i.e., number of novel output frames of the FX 1 and FX 2 (as one or more tasks)) to different SPU 2-6 (as observer nodes) (as which are simultaneously able to be processed by the one or more observer nodes);  [0023] lines 2-4, effect in the pipeline also takes 120 ms to process one frame of data; [0066] lines 1-2, each frame may be divide into smaller sub-frames, or `blocks` of data; also see [0152] lines 1-15, Fig. 10B illustrates an example of load balanced effect pipeline. The effect processing times in FIG. 10B are identical to FIG. 10A; however the effects are load balanced between the different SPUs 104 (104-1 to 104-6). In FIG. 11B, SPUs 104-2 to 104-5 are dedicated to effect FX3. SPU 104-1 is assigned effects FX1 and FX2, while SPU 104-6 is assigned effect FX4, FX5, and FX6…This ensures that, as each block 304 exits effect FX2, there is an available SPU 104 to process effect FX3. Furthermore, as each block 304 exits effect FX3, the SPU 104 assigned effect FX4 to FX6, is immediately available (as the one or more subject nodes (SPU1 processing FX 1 and FX 2) to produce a number of novel output frames of the one or more tasks which are simultaneously able to be processed by the one or more observer nodes (SPUs 2-6)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ross, BALSAMO and Veith with Gala because Gala’s teaching of optimizing the execution pipeline such that one SPU1 processing FX 1 and FX 2 to produce a number of novel output frames which are simultaneously able to be processed by the one or more observer nodes (i.e., SPUs 2-6) would have provided Ross, BALSAMO and Veith’s system with the advantage and capability to allow the system to improving the load balancing among different nodes in order to increasing the system performance and efficiency. (see Gala, [0152] load balance). 

As per claim 3, Ross, BALSAMO, Veith and Gala teach the invention according to claim 1 above. Ross further teaches scheduling the one or more tasks of the one or more observer nodes in the workflow according to the wait time and a scheduling policy (Ross, Fig. 6, 600, node “+”; abstract lines 3-5, directed acyclic graph (DAG) of the predictive model indicating dependencies; Col 5, lines 56 59,  modify the scheduled instructions such that the execution of these instructions by the processor 106 fits within the runtime constraints 108; Col 8, lines 7-10, an add instruction (as one or more tasks of ad node (observer node)) may have operands that depend on two multiply instructions; Col 8, lines 14-20, determine how long to delay various instructions (as determining a wait time (i.e., delay) between successive executions of the workflow for one or more observer nodes (i.e., nodes ““+, -, *”)), the instruction schedule module 214 may determine for each instruction under analysis, how many clock cycles are needed for the execution of other instructions that the instruction under analysis depends upon; lines 29-30, schedule module 214 adds a delay to execution of the instruction [Examiner noted: scheduling the instructions (as one or more tasks) of the one or more observer nodes (i.e., nodes ““+, -, *”) according to the wait time (delay) and DAG dependency (as scheduling policy)]).

As per claim 6, Ross, BALSAMO, Veith and Gala teach the invention according to claim 1 above. Ross further teaches collecting information between a plurality of nodes, tasks, and dependencies between the plurality of nodes, wherein the plurality of nodes include the one or more subject nodes and the one or more observer nodes (Ross Fig. 6, 600 (as workflow including plurality of nodes); Col 4, lines 39-42, generate the DAG 114, which represents all the dependencies between the outputs of nodes and the inputs to other nodes in the predictive model 102; Fig. 6, nodes “a, b, c, d” (as one or more subject nodes); nodes “+, -, *” (as one or more observer nodes, since nodes “+, -, *” are dependent upon the nodes “a, b, c, d”; see specs [0023], “an observer node is dependent upon the subject node”); Fig. 3, scheduled instructions 222 to 120 constraint optimizer, Runtime constraints to 120; Col 6, lines 1-3, the constraint optimizer 120 has a complete view (i.e., a “god” view) of the statically scheduled instructions that are to be executed (as collecting information between nodes, tasks); Col 5, lines 43-53, a constraint optimizer 120 to optimize the scheduled instructions generated by the scheduler 118 according to the runtime constraints 108. For example, where the runtime constraint 108 is a power constraint, the constraint optimizer 120 may defer a set of instructions from execution to ensure that the power constraint is met. Note that the constraint optimizer 120 has knowledge of the entire execution path of the set of scheduled instructions (as collecting information between a plurality of nodes, tasks, and dependencies between the plurality of nodes for optimization)).

As per claim 8, it is a system claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above. In addition, Ross further teaches one or more computers with executable instructions that when executed cause the system to (Ross, Fig. 9, 900 computer system, 902 processor).

As per claims 10 and 13, there are system claims of claims 3 and 6 respectively above. Therefore, they are rejected for the same reasons as claims 3 and 6 respectively above.

As per claim 15, it is a computer program product claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above. In addition, Ross further teaches the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer- readable program code portions comprising: an executable portion (Ross, claim 15, lines 1-3, A non-transitory computer readable medium storing computer code, the computer code when executed by at least one computer processor causes the computer processor to; Fig. 9, 924 instructions).

As per claim 17, it is a computer program product claim of claim 3 above. Therefore, it is rejected for the same reason as claim 3 above.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ross, BALSAMO, Veith and Gala, as applied to claims 1, 8 and 15 respectively above, and further in view of DE et al. (US Pub. 2015/0356518 A1).
DE was cited in the previous Office Action.

As per claim 2, Ross, BALSAMO, Veith and Gala teach the invention according to claim 1 above. Ross, BALSAMO, Veith and Gala fail to specifically teach converting sequential tasks of the workflow into one or more pipeline tasks for a pipeline of one or more workflows.

However, DE teaches converting sequential tasks of the workflow into one or more pipeline tasks for a pipeline of one or more workflows (DE, Fig. 4, 41 to 44, (as converting sequential tasks of the workflow (i.e., Fig. 4, 41, 410, 420) to a pipeline tasks for a pipeline of one or more workflows, (i.e., Fig. 4, 44, 411, 421)); [0052] lines 1-5, according to an embodiment, a project manager can use the aggregate task system to force a sequential set of tasks to be performed, at least in part, in parallel by converting tasks into aggregate tasks, and by converting task dependencies into aggregate task dependencies).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ross, BALSAMO, Veith and Gala with DE because DE’s teaching of concerting the sequential set of tasks to pipeline tasks would have provided Ross, BALSAMO, Veith and Gala’s system with the advantage and capability to allow the system to execute the tasks in parallel which improving the system performance and efficiency.

As per claim 9, it is a system claim of claim 2 above. Therefore, it is rejected for the same reason as claim 2 above.

As per claim 16, it is a computer program product claim of claim 2 above. Therefore, it is rejected for the same reason as claim 2 above.


Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ross, BALSAMO, Veith and Gala, as applied to claims 1, 8 and 15 respectively above, and further in view of Carrasco et al. (US Pub. 2021/0019612 A1).
Carrasco was cited in the previous Office Action.

As per claim 4, Ross, BALSAMO, Veith and Gala teach the invention according to claim 1 above. Ross teaches determine one or more wait times as the wait time for successive tasks of the one or more observer nodes (Ross, Col 8, lines 14-20, determine how long to delay various instructions (as determining a wait time (i.e., delay) between successive executions of the workflow for one or more observer nodes (i.e., nodes ““+, -, *”)), the instruction schedule module 214 may determine for each instruction under analysis, how many clock cycles are needed for the execution of other instructions that the instruction under analysis depends upon; also see Fig. 7, 700, throughput optimized, latency optimized, energy optimized, memory optimized).

Ross, BALSAMO, Veith and Gala fail to specifically teach when determining the wait time, it is suggesting, and it is according to a machine learning model, state changes of a plurality of nodes or tasks of the workflow, or a combination thereof.

However, Carrasco teaches determining the wait time, it is suggesting, and it is according to a machine learning model, state changes of a plurality of nodes or tasks of the workflow, or a combination thereof (Carrasco, [0009] lines 1-14, a deep learning system, raw data distribution statistics for input to the deep learning system, feature data including feature data distribution statistics, importance of respective features in the model, and status of feature deployment for input to the deep learning system, and monitoring data including computer component usage, requests processed, and temporal characteristics of machine learning jobs for input to the deep learning system…The deep learning system outputs recommendations (as suggesting according to a machine learning model) of self-healing actions for the machine learning pipeline).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ross, BALSAMO, Veith and Gala with Carrasco because Carrasco’s teaching of providing the suggestion according to the machine learning model/deep learning system would have provided Ross, BALSAMO, Veith and Gala’s system with the advantage and capability to allow the system to learn the different performance status of the tasks/workload in order to provide more accurate suggestions for optimizing the workflow.

As per claim 11, it is a system claim of claim 4 above. Therefore, it is rejected for the same reason as claim 4 above.

As per claim 18, it is a computer program product claim of claim 4 above. Therefore, it is rejected for the same reason as claim 4 above.


Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ross, BALSAMO, Veith and Gala, as applied to claims 1, 8 and 15 respectively above, and further in view of Meduri et al. (US Patent. 11,055,273 B1).
Meduri was cited in the previous Office Action.

As per claim 5, Ross, BALSAMO, Veith and Gala teach the invention according to claim 1 above. Ross teaches wherein the plurality of nodes include the one or more subject nodes and the one or more observer nodes (Ross, Fig. 6, 600 (as workflow including plurality of nodes); Col 4, lines 39-42, generate the DAG 114, which represents all the dependencies between the outputs of nodes and the inputs to other nodes in the predictive model 102; Fig. 6, nodes “a, b, c, d” (as one or more subject nodes); nodes “+, -, *” (as one or more observer nodes, since nodes “+, -, *” are dependent upon the nodes “a, b, c, d”; see specs [0023], “an observer node is dependent upon the subject node”).
	
Ross, BALSAMO, Veith and Gala fail to specifically teach maintaining state changes for each task in the workflow and each of a plurality of nodes.

However, Meduri teaches maintaining state changes for each task in the workflow and each of a plurality of nodes (Meduri, Col 21, lines 33-36, maintain a plurality of sequences of state changes for each container or for each task performed by a container or set of containers).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ross, BALSAMO, Veith and Gala with Meduri because Meduri’s teaching of maintain the state changes for tasks would have provided Ross, BALSAMO, Veith and Gala’s system with the advantage and capability to allow the system to easily determining different state for the tasks in order to improving the performance and efficiency.

As per claim 12, it is a system claim of claim 5 above. Therefore, it is rejected for the same reason as claim 5 above.

As per claim 19, Ross, BALSAMO, Veith and Gala teach the invention according to claim 15 above. Ross teaches wherein the plurality of nodes include the one or more subject nodes and the one or more observer nodes (Ross, Fig. 6, 600 (as workflow including plurality of nodes); Col 4, lines 39-42, generate the DAG 114, which represents all the dependencies between the outputs of nodes and the inputs to other nodes in the predictive model 102; Fig. 6, nodes “a, b, c, d” (as one or more subject nodes); nodes “+, -, *” (as one or more observer nodes, since nodes “+, -, *” are dependent upon the nodes “a, b, c, d”; see specs [0023], “an observer node is dependent upon the subject node”) and 
collecting information between a plurality of nodes, each of the tasks, and dependencies between the plurality of nodes (Ross Fig. 6, 600 (as workflow including plurality of nodes); Fig. 3, scheduled instructions 222 to 120 constraint optimizer, Runtime constraints to 120; Col 6, lines 1-3, the constraint optimizer 120 has a complete view (i.e., a “god” view) of the statically scheduled instructions that are to be executed (as collecting information between nodes, tasks); Col 5, lines 43-53, a constraint optimizer 120 to optimize the scheduled instructions generated by the scheduler 118 according to the runtime constraints 108. For example, where the runtime constraint 108 is a power constraint, the constraint optimizer 120 may defer a set of instructions from execution to ensure that the power constraint is met. Note that the constraint optimizer 120 has knowledge of the entire execution path of the set of scheduled instructions (as collecting information between a plurality of nodes, tasks, and dependencies between the plurality of nodes for optimization)).

Ross, BALSAMO, Veith and Gala fail to specifically teach maintaining state changes for each task in the workflow and each of a plurality of nodes.

However, Meduri teaches maintaining state changes for each task in the workflow and each of a plurality of nodes (Meduri, Col 21, lines 33-36, maintain a plurality of sequences of state changes for each container or for each task performed by a container or set of containers).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ross, BALSAMO, Veith and Gala with Meduri because Meduri’s teaching of maintain the state changes for tasks would have provided Ross, BALSAMO, Veith and Gala’s system with the advantage and capability to allow the system to easily determining different state for the tasks in order to improving the performance and efficiency.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ross, BALSAMO, Veith and Gala, as applied to claims 6 and 13 respectively above, and further in view of Carrasco et al. (US Pub. 2021/0019612 A1) and Bester et al. (US Pub. 2016/0350683 A1).
Carrasco and Bester were cited in the previous Office Action.

As per claim 7, Ross, BALSAMO, Veith and Gala teach the invention according to claim 6 above. Ross, BALSAMO, Veith and Gala fail to specifically teach initializing machine learning operation to learn and monitor behavior of each of the plurality of nodes and the wait time.

However, Carrasco teaches initializing machine learning operation to learn and monitor behavior of each of the plurality of nodes (Carrasco, [0009] lines 1-14, a deep learning system, raw data distribution statistics for input to the deep learning system, feature data including feature data distribution statistics, importance of respective features in the model, and status of feature deployment for input to the deep learning system, and monitoring data including computer component usage, requests processed, and temporal characteristics (as behavior) of machine learning jobs for input to the deep learning system. Also, the sequence model can include model data including model performance metrics measures and model meta-data metrics for input to the deep learning system. The deep learning system outputs recommendations of self-healing actions for the machine learning pipeline).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ross, BALSAMO, Veith and Gala with Carrasco because Carrasco’s teaching of providing the suggestion according to the machine learning model/deep learning system based on monitoring and learning would have provided Ross, BALSAMO, Veith and Gala’s system with the advantage and capability to allow the system to learn the different performance status of the tasks/workload in order to provide more accurate suggestions for optimizing the workflow.

	Ross, BALSAMO, Veith, Gala and Carrasco fail to specifically teach machine learning operation to learn the wait time.

	However, Bester teaches machine learning operation to learn the wait time (Bester, [0059] lines 8-14, The data packets and the corresponding timestamps are processed by the analysis and modeling system 114 using data analysis techniques (e.g., including machine learning algorithms) to determine information including (but not limited to), e.g.: relationships between nodes, relationships between data packets, typical time delays (as wait time between nodes) between the various communications flows between nodes).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ross, BALSAMO, Veith, Gala and Carrasco with Bester because Bester’s teaching of using machine learning algorithms to determine/learning the time delays between nodes would have provided Ross, BALSAMO, Veith, Gala and Carrasco’s system with the advantage and capability to easily determining the data communication delay/wait time between two tasks/nodes which improving the tasks scheduling efficiency and performance. 

As per claim 14, it is a system claim of claim 7 above. Therefore, it is rejected for the same reason as claim 7 above.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ross, BALSAMO, Veith, Gala and Meduri, as applied to claim 19 above, and further in view of Carrasco et al. (US Pub. 2021/0019612 A1) and Bester et al. (US Pub. 2016/0350683 A1).
Carrasco and Bester were cited in the previous Office Action.

As per claim 20, Ross, BALSAMO, Veith, Gala and Meduri teach the invention according to claim 19 above. Ross, BALSAMO, Veith, Gala and Meduri fail to specifically teach initializes machine learning operation to learn and monitor behavior of each of the plurality of nodes and the wait time.

However, Carrasco teaches initializes machine learning operation to learn and monitor behavior of each of the plurality of nodes (Carrasco, [0009] lines 1-14, a deep learning system, raw data distribution statistics for input to the deep learning system, feature data including feature data distribution statistics, importance of respective features in the model, and status of feature deployment for input to the deep learning system, and monitoring data including computer component usage, requests processed, and temporal characteristics (as behavior) of machine learning jobs for input to the deep learning system. Also, the sequence model can include model data including model performance metrics measures and model meta-data metrics for input to the deep learning system. The deep learning system outputs recommendations of self-healing actions for the machine learning pipeline).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ross, BALSAMO, Veith, Gala and Meduri with Carrasco because Carrasco’s teaching of providing the suggestion according to the machine learning model/deep learning system based on monitoring and learning would have provided Ross, BALSAMO, Veith, Gala and Meduri’s system with the advantage and capability to allow the system to learn the different performance status of the tasks/workload in order to provide more accurate suggestions for optimizing the workflow.

	Ross, BALSAMO, Veith, Gala, Meduri and Carrasco fail to specifically teach machine learning operation to learn the wait time.

	However, Bester teaches machine learning operation to learn the wait time (Bester, [0059] lines 8-14, The data packets and the corresponding timestamps are processed by the analysis and modeling system 114 using data analysis techniques (e.g., including machine learning algorithms) to determine information including (but not limited to), e.g.: relationships between nodes, relationships between data packets, typical time delays (as wait time between nodes) between the various communications flows between nodes).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ross, BALSAMO, Veith, Gala, Meduri and Carrasco with Bester because Bester’s teaching of using machine learning algorithms to determine/learning the time delays between nodes would have provided Ross, BALSAMO, Veith, Gala, Meduri and Carrasco’s system with the advantage and capability to easily determining the data communication delay/wait time between two tasks/nodes which improving the tasks scheduling efficiency and performance. 


Response to Arguments
The Amendment filed on 08/11/2022 has been entered. Applicant’s amendment has overcome the previous rejections under 35 U.S.C § 112(b). However, new 112(b) rejection has been made in response to the Applicant’s amendment.

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195